Citation Nr: 1033881	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, including degenerative disc disease, radiculopathy, and 
spinal stenosis of L4-5.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a low 
back disorder.

The Board remanded this issue for further development, in 
September 2007, as well as to provide the Veteran with a hearing, 
in March 2008.   

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.

REMAND

The Veteran testified before the undersigned in August 2008.  
Following his hearing, the development of his claim continued, 
which included additional evidence being added to the claims file 
in the form of VA examinations.

In an October 2009 letter from his private attorney, the Veteran 
requested another hearing before the Board.  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a) (2009)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge, with appropriate notification to the 
Veteran and his representative.  A copy of 
the notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record.

2. After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The purpose of this remand is to comply with due process of law. 
The Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


